DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 
Status of Claims
This action is in response to the reply filed 13 December 2021. 
Claim 1 was amended 13 December 2021. 
Claims 3, 5, 8 and 10 were cancelled 13 December 2021. 
Claims 1-2, 4, and 6-7 are currently pending and have been examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the patient care method is configured remotely monitor the patient” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4, and 6-7 are drawn to a method which are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites communicat[ing] a request for service to one or more service professionals in an industry related to the requested service, said service professionals being pre-established participants of the patient care method, display a compilation of services, , wherein each service of the compilation of services is accessible via touch, said services being available on an as needed basis and related to at- home care of the patient, said complication of services including both medical and non-medical services, and comprising housekeeping help, food preparation, grocery shopping, physical therapy, chiropractic treatment, and nursing care; b) communicating a request for service to one or more service professionals, by selecting a service from the compilation of service wherein the request for service includes a specified criteria of terms and/or conditions relevant to the request, wherein aid request for service is communicated to said service professionals that meet a the specified criteria set in the request; and c) enabling at least one of said service professionals to accept the request to perform the requested service at the patient’s place of residence, wherein the service is performed on the same day the request is made, detect an indication of a potential emergency situation of the patient, and to communicate the potential emergency situation to a dedicated remote response agent, detection of abnormal bio- signs  and at least one of the following: detection of a fall and detection of a location and wherein multiple professionals may respond to the request, wherein a fee for the service is optionally negotiable, wherein said professionals may engage in a 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and service professional by negotiating prices of services. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “patient care device”, “display screen”, “prominently displayed button”, “request acceptance system”, “emergency  response system”, “emergency mechanical or virtual button”, “bio signals detector”, “fall detector”, “location tracking member” and “non-emergency communication system”, are recited at a high level of generality (e.g., that the receiving and communicating is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional elements of “patient care device having wireless communication capabilities”, which are nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and extra-solution elements. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 6, Figure 14, and 
Paragraph 51, where “In further embodiments, the patient care device comprises a non-emergency communication system, said non-emergency communication system configured to enable the patient to communicate with third parties and receive information regarding medical needs.”
Paragraph 52, where “Also disclosed, according to various embodiments, is a service engagement system which may comprise: a request communication system for communicating a request for service related to at-
Paragraph 191, where” As shown in the figure, a patient and/or caretaker of the patient may make a request 1400 through service engagement system 317 for a service professional in a particular industry. In embodiments, the request may be made through the device 300, though this need not necessarily be the case. In further embodiments, the patient and/or caretaker may specify various terms and conditions relevant to the request (e.g. house call/ location, fee, job description, time).”
Paragraph 227, where “I/0 subsystem 76 couples input/output peripherals on patient care device 300, such as display screen 1502 and other input/control devices 86, to peripherals interface 88. In embodiments, 1/0 subsystem 76 may include a display controller 79 and one or more input controllers 77 for other input or control devices 86”
Paragraph 41, where “[0041] Example operating environment 100 also includes storage 121 (or data store 121), which in some embodiments includes patient data for a candidate or target patient (or information for multiple patients), including raw and processed patient data; variables associated with patient recommendations; recommendation knowledge base; recommendation rules; recommendations; recommendation update statistics; an operational data store, which stores events” 
Paragraph 280, “In some embodiments, operation of a predefined set of functions on the device 300 may be performed through touch screen 1502 . Such functions that may be performed through the touch screen may include navigation between user interfaces, and navigation to a main, home, or root menu from any user interface that may be displayed on the device 300. In such embodiments, the touchpad may be referred to as a "menu button." In some other embodiments, the menu button may be a physical push button or other physical input/control device instead of a touchpad.”
Paragraph 199, “In embodiments, determining and conveying information regarding an emergency status of the patient 1602 may comprise receiving a distress indication by the emergency button 1503 (i.e. mechanical trigger system 304), fall detector 1504 (i.e. fall detection system 306), bio signs receiver 1522 (i.e. bio sensor system 305), GPS 1507 (i.e. location tracking system 308, wherein a distress indication may be detection of the patient outside a predetermined location), voice command interface system 1506, and/or touch command interface of touch screen 1502”
Paragraph 161, “In some embodiments, the non-emergency actuator may comprise a non-emergency mechanical actuation system 309, such as a non-emergency button; a non-emergency activation motion of the emergency "help" button (i.e. of emergency mechanical trigger system 304); a touch sensor element, such as a 
Paragraph 37, “In some embodiments, the device comprises a speaker and microphone located on the front side of the device; and a location tracking element. In some embodiments, the emergency activation system comprises a button, wherein the button is located on the front side of the device.”
Paragraph 197, “In further embodiments, the systems/ components 1500 may comprise a fall detector 1504. In further embodiments, the systems/ components 1500 may comprise a motion/ orientation sensor 1505. In further embodiments, the systems/ components 1500 may comprise a voice command interface system 1506. In further embodiments, the systems/ components 1500 may comprise a location tracking/GPS component 1507.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2, 4, and 6-7 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. In claims 9-10 and 19-20 the recitation of the emergency-response system and non-emergency communication system were found to be generic computer components as recited above. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 13 December 2021 have been fully considered. 

Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
The arguments pertaining to the 103 rejection are persuasive. The addition of the claim limitations of “wherein multiple professionals may respond to the request, wherein a fee for the service is optionally negotiable, wherein said professionals may engage in a negotiating process for performance of the service, wherein the specified criteria set in the request in includes proximity of the service provider to the patient, wherein the patient care device further comprises a non-emergency communication system, said non-emergency communication system configured to enable the patient to communicate with third parties and receive information regarding medical needs” are not taught by the cited references. A new search was 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        /ROBERT A SOREY/Primary Examiner, Art Unit 3626